internal_revenue_service uil number info release date date attention dear this letter is in response to your inquiry dated date on behalf of your letter to you which constituents we have enclosed for your convenience expresses concerns regarding income_tax_liability for investors in the baptist foundation of arizona bfa in the bfa froze investor accounts and filed for bankruptcy protection earlier in the year and prior to taking these actions however the bfa had made some distributions the bfa recently issued forms 1099-int to investors who received those cash payments have anticipating that many taxpayers would much like questions and could benefit from receiving pre-filing tax guidance the internal_revenue_service irs launched an extensive informational outreach program that is administered primarily by personnel located in its tempe arizona office it is estimated that more than big_number bfa investors a majority of the affected taxpayers live in arizona to date under this outreach program the irs has already developed a five-page handout containing the answers to frequently asked questions which it distributes to requesting parties copy enclosed prepared news releases that include the names and telephone numbers of arizona-based irs employees to contact for further information granted interviews to local newspapers held a half-dozen informational meetings in baptist churches and fielded more than individual telephone calls in brief the irs is delivering general information advising affected taxpayers that losses if any cannot be determined until after the bankruptcy liquidation is complete and any personal lawsuits have been finally adjudicated in general deductible iras will yield no loss and losses will be limited to the amount of the taxpayer’s basis in non-deductible roth iras maximum performance value accounts and easy access accounts no loss will be generated in the amount of accrued but unpaid interest that the taxpayer did not take into income taxpayers who received a cash distribution in must report the interest_income on their return this amount should be the same as that reported by bfa on the form 1099-int along with copies of their income_tax returns taxpayers should retain copies of the forms 1099-int received from bfa and their date and subsequent bfa-provided investor statements and the irs is currently studying the issues surrounding bfa’s potential inability to satisfy the laws regarding minimum distribution_requirements more information will be disseminated as soon as it is available i hope this information is helpful although the irs informational outreach program is being spearheaded locally in tempe by mr andrew j gruden and mr george lyford at or please also feel free to contact a katharine jacob kiss identification_number at if we may be of further assistance sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch enclosures
